DETAILED ACTION
Claims 1-5, and 7-34 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumantharaya et al. (US PG Pub No. US 2016/0364304 A1) in view of Vyas et al. (US PG Pub No. US 2018/0203736 A1), in view of Muller et al. (US PG Pub No. US 2021/0042151 A1), further in view of Iovanna et al. (US PG Pub No. US 2019/0235922). 
Vyas was disclosed in IDS dated 09/23/2020. Iovanna was disclosed in IDS dated 07/27/2021.

Regarding claim 1, Hanumantharaya teaches a method for containerized workload scheduling, comprising: 

a first hypervisor in a virtual computing cluster (VCC); and a second hypervisor in the VCC (Fig 1; Fig 6A; [0042-43] wherein a first and second hypervisor are deployed in a cluster).
Hanumantharaya does not explicitly teach determining at a scheduling agent of the VCC and deploying, by the scheduling agent, a container to run a containerized workload on a virtual computing instance (VCI) deployed on the first hypervisor or the second hypervisor based, at least in part, on the determined network state for the first hypervisor and the second hypervisor. 
Hanumantharaya teaches a virtual computing instance (VCI) deployed on the first hypervisor or the second hypervisor (Fig 1) and monitoring events for storage/network failure ([0026]). 
However, Vyas discloses the use of a scheduler ([0020]) for deploying containers to run a workload in a virtual machine ([0011]; [0016]) [Examiner note: Applicant’s specification at [0028] describes scheduling agents as container schedulers such as KUBERNETES, DOCKER SWARM]. Vyas also teaches using the scheduler to deploy containers according to performance metrics ([0035]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to use a scheduler agent to determine and deploy a container to run a containerized workload on a virtual computing instance (VCI) based on the determined network state for the first hypervisor and the second hypervisor. One would be motivated by the desire to ensure 
Hanumantharaya and Vyas do not teach the network state is based at least in part on information derived from network traffic of the VCC; and deploying the container based, at least in part, on the determined network state for the first hypervisor and the second hypervisor.
Muller teaches the migration of containers between different compute nodes in in a seamless computing platform, i.e. virtual computing cluster ([0009-10]; [0012]; [0047]). Muller teaches monitoring network traffic on the computes node in order to trigger the movement of containers to equalize the network traffic load ([0048]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to use network traffic of the VCC to determine network state in order to determine where to place a containerized workload. One would be motivated by the desire to balance network traffic equally such as taught by Muller ([0048]).
Hanumantharaya, Vyas, and Muller do not teach determining the network state for the first hypervisor and the second hypervisor further comprises determining average network utilization associated with uplinks corresponding to the first hypervisor and the second hypervisor, and wherein deploying the container on the VCI is further based, at least in part, on the average network utilization associated with uplinks corresponding to the first hypervisor and the second hypervisor.
Iovanna monitoring a respective transmission load for each network link, and identifying network links for transferring computational tasks and using the respective transmission loads of the identified links to determine that there is sufficient network 
Iovanna does not teach determining average network utilization. However, it is old and well known to average values when collecting data compared to collecting a single data point. It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to try modifying Iovanna to determine average network utilization. A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

Regarding claim 2, Hanumantharaya teaches determining a network state for the first hypervisor and the second hypervisor using a data collection agent running on the first hypervisor or the second hypervisor ([0014]). 
Regarding claim 3, Hanumantharaya teaches determining the network state for the first hypervisor and the second hypervisor further comprises determining a tunnel state corresponding to at least one of the first hypervisor and the second hypervisor, and wherein deploying the container on the VCI is further based, at least in part, on the determined tunnel state for the first hypervisor and the second hypervisor ([0022]; [0039]). 

Regarding claim 7, Hanumantharaya teaches determining a latency associated with execution of an application corresponding to the containerized workload, wherein deploying the container on the VCI is further based, at least in part, on a determination that the latency associated with execution of the application has exceeded a threshold application latency value ([0022]; [0039]).


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumantharaya et al. (US PG Pub No. US 2016/0364304 A1) in view of Vyas et al. (US PG Pub No. US 2018/0203736 A1), in view of Muller et al. (US PG Pub No. US 2021/0042151 A1), in view of Iovanna et al. (US PG Pub No. US 2019/0235922), further in view of Gamage et al. (US PG Pub No. US 2018/0139148 A1). 

Regarding claim 4, Hanumantharaya does not teach deploying the container on the VCI is further based, at least in part, on a determination that a containerized workload ranking score generated by a data collection agent running on the first 
Gamage teaches determining a score based on network utilization for determining a VCI placement ([0112]; [0158-159]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to utilize a workload ranking score. One would be motivated by the desire to utilize scores and threshold for filtering and ranking migration destinations as taught by Gamage. 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumantharaya et al. (US PG Pub No. US 2016/0364304 A1) in view of Vyas et al. (US PG Pub No. US 2018/0203736 A1), in view of Muller et al. (US PG Pub No. US 2021/0042151 A1), in view of Iovanna et al. (US PG Pub No. US 2019/0235922), further in view of Chen et al. (US PG Pub No. US 2018/0089053 A1).

Regarding claim 5, Hanumantharaya does not teach deploying the container on the VCI is further based, at least in part, on a determination that a ratio of elephant flows to mice flows executed in the VCC falls within a predetermined range. 
Chen teaches using a ratio of elephant to mice flows to quantify network performance ([0072]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to utilize a ratio of elephant flows to mice flows for determining network state. 


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumantharaya et al. (US PG Pub No. US 2016/0364304 A1) in view of Vyas et al. (US PG Pub No. US 2018/0203736 A1), in view of Muller et al. (US PG Pub No. US 2021/0042151 A1), in view of Iovanna et al. (US PG Pub No. US 2019/0235922), further in view of Tian et al. (US PG Pub No. US 2012/0204176 A1).

Regarding claim 8, Hanumantharaya does not teach determining the network state for the first hypervisor and the second hypervisor further comprises determining interference information corresponding to non-containerized resources running in the VCC, and wherein deploying the container on the first VCI or the second VCI is further based, at least in part, on the determined interference information. 
Tian teaches a load balancing method in which the current utilization of resources or load of each of the physicals machines is monitored before deploying a task. ([0011]; [0020]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to determine interference information corresponding to non-containerized resources running in the VCC, and deploying the container based on the determined interference information. One would be motivated by the desire to utilize all resource information for load balancing as taught by Tian. 


Claims 9-10, 12-14, 16-17, 19-21, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumantharaya et al. (US PG Pub No. US 2016/0364304 A1) in view of Vyas et al. .
Thomas was disclosed in IDS dated 07/27/2021.

Regarding claim 9, Hanumantharaya teaches a method for containerized workload scheduling, comprising: 
determining a network state ([0013], wherein storage failure is determined and storage failure maybe a network failure; [0022]) for: 
a first virtual computing instance (VCl) of the VCC comprising a first
scheduling sub-agent; and a second VCI of the VCC comprising a second scheduling sub-agent (Fig 1-2; [0013-14]).
Hanumantharaya does not explicitly teach determining at a scheduling agent of the VCC and deploying, by the scheduling agent, a container to run a containerized workload on the first VCI or the second VCI based, at least in part, on the determined network state for the first VCI and the second VCI.
Vyas discloses the use of a scheduler ([0020]) for deploying containers to run a workload in a virtual machine ([0011]; [0016]) [Examiner note: Applicant’s specification at [0028] describes scheduling agents as container schedulers such as KUBERNETES, DOCKER SWARM]. Vyas also teaches using the scheduler to deploy containers according to performance metrics ([0035]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to use a scheduler agent to determine and deploy a container to run a containerized workload on a virtual computing instance (VCI) based on the determined network state for the first hypervisor 
Hanumantharaya and Vyas do not teach wherein the network state is based at least in part on information derived from network traffic of the VCC. 
Muller teaches the migration of containers between different compute nodes in in a seamless computing platform, i.e. virtual computing cluster ([0009-10]; [0012]; [0047]). Muller teaches monitoring network traffic on the computes node in order to trigger the movement of containers to equalize the network traffic load ([0048]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to use network traffic of the VCC to determine network state in order to determine where to place a containerized workload. One would be motivated by the desire to balance network traffic equally such as taught by Muller ([0048]).
Hanumantharaya, Vyas, and Muller do not teach the first scheduling sub-agent and the second scheduling sub-agent communicate network state information corresponding to the first VCI and the second VCI to the scheduling agent for use in determining the network state.
Thomas teaches the use of a health monitoring agent/service for determining failure or collecting health metrics (col 15 lines 44-67; col 22 lines 11-18). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to use the first scheduling sub-agent and the second scheduling sub-agent to communicate network state information corresponding to the first VCI and the second VCI to the scheduling agent for use in determining the network state. One would be 

Regarding claim 10, Hanumantharaya teaches determining the network state for the first VCI and the second VCI further comprises determining a tunnel state corresponding to at least one of the first VCl and the second VCI, and wherein deploying the container on the first VCI or the second VCI is further based, at least in part, on the determined tunnel state for the first VCI or the second VCI ([0022]; [0039]).

Regarding claim 12, Hanumantharaya teaches determining the network state for the first VCI and the second VCI further comprises determining the network state using a data collection agent deployed on at least one of the first VCl and the second
VCI ([0014]).

Regarding claim 13, Hanumantharaya teaches determining the network state for the first VCI and the second VCI further comprises determining the network state using a data collection agent deployed on at least one of a first hypervisor on which the first VCI is deployed and a second hypervisor on which the second VCI is deployed ([0014]).

Regarding claim 14, Hanumantharaya teaches deploying the container on the first VCI or the second VCI is further based, at least in part, on a determination that the container is to be operational for less than a threshold period of time ([0027]).

Regarding claims 16, 20-21, and 31-32, they are the apparatus and system claims of claims 9-10, and 14 above. Therefore, they are rejected for the same reasons as claims 9-10 and 14 above. 

Regarding claim 17, Vyas teaches the containerized workload scheduling agent is further configured to: determine a network state for a hypervisor on which the first VCI or the second VCI is deployed; and cause the container to be deployed on the first VCI or the second VCI based, at least in part, on a determination that at least one of the network states for the hypervisor meets a hypervisor state criterion ([0011]; [0016]).

Regarding claim 19, Hanumantharaya teaches wherein the containerized workload scheduling agent is further configured to re-allocate computing resources to at least one of the first container and the second container based, at least in part, on the determination that the at least one of the network states for the first or second VCI meets the network state criterion, a latency associated with execution of the flow running on the first container has exceeded a threshold, or a combination thereof ([0022]; [0039]). 


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumantharaya et al. (US PG Pub No. US 2016/0364304 A1) in view of Vyas et al. (US PG Pub No. US 2018/0203736 A1), in view of Muller et al. (US PG Pub No. US .

Regarding claim 11, Hanumantharaya does not teach determining the network state for the first VCI and the second VCI further comprises determining interference information corresponding to non-containerized resources running in a virtual computing cluster in which the first VCI and the second VCI are deployed, and wherein deploying the container on the first VCI or the second VCI is further based, at least in part, on the determined interference information.
Tian teaches a load balancing method in which the current utilization of resources or load of each of the physicals machines is monitored before deploying a task. ([0011]; [0020]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to determine interference information corresponding to non-containerized resources running in the VCC, and deploying the container based on the determined interference information. One would be motivated by the desire to utilize all resource information for load balancing as taught by Tian. 


Claims 15, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumantharaya et al. (US PG Pub No. US 2016/0364304 A1) in view of Vyas et al. (US PG Pub No. US 2018/0203736 A1), in view of Muller et al. (US PG Pub No. US 2021/0042151 A1), in view of Thomas (US Pat No. 10,055,262), further in view of Iovanna et al. (US PG Pub No. US 2019/0235922).

Regarding claim 15,  Hanumantharaya, Vyas, Muller, and Thomas do not teach determining the network state for the first VCI and the second VCI further comprises determining average network utilization associated with uplinks corresponding to a hypervisor on which the first VCI or the second VCI is deployed, and wherein deploying the container on the first VCI or the second VCI is further based, at least in part, on the average network utilization associated with an uplink corresponding to the hypervisor.
Iovanna monitoring a respective transmission load for each network link, and identifying network links for transferring computational tasks and using the respective transmission loads of the identified links to determine that there is sufficient network capacity to transfer the computational task ([0008]; [0015]; [0046]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to determine network utilization associated with uplinks corresponding to the first hypervisor and the second hypervisor, and deploying the container on the VCI is further based, at least in part, on the network utilization associated with uplinks corresponding to the first hypervisor and the second hypervisor. One would be motivated by the desire to perform load balancing on the underlying network as taught by Iovanna ([0049]).
Iovanna does not teach determining average network utilization. However, it is old and well known to average values when collecting data compared to collecting a single data point. It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to try modifying Iovanna to determine average network utilization. A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market 

Regarding claims 18 and 22, they are the apparatus claims of claim 15 above. Therefore, they are rejected for the same reasons as claim 15 above. 


Claims 23-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumantharaya et al. (US PG Pub No. US 2016/0364304 A1) in view of Vyas et al. (US PG Pub No. US 2018/0203736 A1), in view of Thomas (US Pat No. 10,055,262), in view of Gamage et al. (US PG Pub No. US 2018/0139148 A1), further in view of Muller et al. (US PG Pub No. US 2021/0042151 A1), 

Regarding claim 23, Hanumantharaya teaches a system for containerized workload scheduling, comprising: 
a memory device; and a hardware processor configured to execute:
a virtual computing cluster (VCC) comprising a plurality of virtual computing instances (VCls) provisioned with a pool of computing resources ([0020]) and ultimately executed by hardware, wherein at least a first VCI is deployed on a first hypervisor of the VCC and wherein at least a second VCI is deployed on a second hypervisor of the VCC (Fig 1-2; [0013-14]).
Hanumantharaya does not explicitly teach a scheduling agent deployed on the VCC and configured to cause a container to be deployed on at least one of the first VC and the second VCI based, at least in part, the network state of the first hypervisor and the network state of the second hypervisor.
Vyas discloses the use of a scheduler ([0020]) for deploying containers to run a workload in a virtual machine ([0011]; [0016]) [Examiner note: Applicant’s specification at [0028] describes scheduling agents as container schedulers such as KUBERNETES, DOCKER SWARM]. Vyas also teaches using the scheduler to deploy containers according to performance metrics ([0035]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to use a scheduler agent to determine and deploy a container to run a containerized workload on a virtual computing instance (VCI) based on the determined network state for the first hypervisor and the second hypervisor. One would be motivated by the desire to ensure that the deployed workload would be properly executed and not stopped as a result of the VCI/VM being stopped. 
Hanumantharaya, and Vyas do not teach receive, from a first configuration agent deployed on the first VCl, a network state of the first hypervisor, and receive, from a second configuration agent deployed on the second VCl, a network state of the second hypervisor, and 
Thomas teaches the use of a health monitoring agent/service for determining failure or collecting health metrics (col 15 lines 44-67; col 22 lines 11-18). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to use the first scheduling sub-agent and the second scheduling sub-agent to 
Hanumantharaya, Vyas, and Thomas do not teach a score corresponding to the network state of the first hypervisor and a score corresponding to the network state of the second hypervisor, and cause a container to be deployed based on the scores. 
Gamage teaches determining a score based on network utilization for determining a VCI placement ([0112]; [0158-159]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to utilize a workload ranking score. One would be motivated by the desire to utilize scores and threshold for filtering and ranking migration destinations as taught by Gamage. 
Hanumantharaya, Vyas, Thomas, and Gamage do not teach wherein the score corresponding to a network state of the first hypervisor is based at least in part on information derived from network traffic of the VCC; wherein the score corresponding to a network state of the second hypervisor is based at least in part on information derived from the network traffic of the VCC.
Muller teaches the migration of containers between different compute nodes in in a seamless computing platform, i.e. virtual computing cluster ([0009-10]; [0012]; [0047]). Muller teaches monitoring network traffic on the computes node in order to trigger the movement of containers to equalize the network traffic load ([0048]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to use network traffic of the VCC to determine network state in order to determine where to 

Regarding claim 24, Vyas teaches the scheduling agent is further configured to cause the container to be deployed based, at least in part, on a determination that at least one network state for the first VCI or the second VCI meets a network state criterion ([0011]; [0016]).

Regarding claim 25, Hanumantharaya teaches the scheduling agent is further configured to cause the container to be deployed on the first VCI or the second VCI based, at least in part, on a determination that a latency associated with execution of a containerized workload running on the first VCI or the second VCI has exceeded a threshold latency value ([0022]; [0039]).

Regarding claim 26, the combination of Thomas and Gamage teach a first data collection agent deployed on the first hypervisor and configured to: generate the first score based, at least in part, on collected network state data; and send the first score the to the first configuration agent; and a second data collection agent deployed on the second hypervisor and configured to: generate the second score based, at least in part, on collected network state data; and send the second score the to the first configuration agent (Thomas col 15 lines 44-67, col 22 lines 11-18; Gamage [0112], [0158-159]).

Regarding claim 28, the combination of Vyas and Gamage teach the scheduling agent is further configured to schedule a containerized workload on the container based, at least in part, on the score corresponding to the network state of the first hypervisor and the score corresponding to a network state of the second hypervisor (Vyas [0020], [0011], [0016]; Gamage [0112], [0158-159]).).


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumantharaya et al. (US PG Pub No. US 2016/0364304 A1) in view of Vyas et al. (US PG Pub No. US 2018/0203736 A1), in view of Thomas (US Pat No. 10,055,262), in view of Gamage et al. (US PG Pub No. US 2018/0139148 A1), in view of Muller et al. (US PG Pub No. US 2021/0042151 A1), further in view of Tian et al. (US PG Pub No. US 2012/0204176 A1).

Regarding claim 30, Hanumantharaya does not teach the scheduling agent is further configured to: determine interference information corresponding to non-containerized resources running in the VCC; and cause a container to be deployed on at least one of the first VCI and the second VCI based, at least in part, on the determined interference information.
Tian teaches a load balancing method in which the current utilization of resources or load of each of the physicals machines is monitored before deploying a task. ([0011]; [0020]). It would have been obvious to one of ordinary skill in the art . 


Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumantharaya et al. (US PG Pub No. US 2016/0364304 A1) in view of Vyas et al. (US PG Pub No. US 2018/0203736 A1), in view of Muller et al. (US PG Pub No. US 2021/0042151 A1), in view of Thomas (US Pat No. 10,055,262), further in view of Gamage et al. (US PG Pub No. US 2018/0139148 A1).

Regarding claim 33, Hanumantharaya, Vyas, Muller, and Thomas do not teach the first data collection agent is configured to generate a first score based, at least in part on the network state information corresponding to the first VCI, and wherein the first data collection agent is configured to generate a second score based, at least in part on the network state information corresponding to the second VCI.
Gamage teaches determining a score based on network utilization for determining a VCI placement ([0112]; [0158-159]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to utilize a workload ranking score. One would be motivated by the desire to utilize scores and threshold for filtering and ranking migration destinations as taught by Gamage. 

Regarding claim 34, the combination Hanumantharaya, Vyas, Muller, Thomas and Gamage teach the scheduling agent is configured to: receive the first score; receive the second score; and cause the container to be deployed on at least one of the first VCI and the second VCI based, at least in part, on the first score and the second score (Vyas [0020], [0011], [0016]; Gamage [0112], [0158-159]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-26, 28, and 30-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/27/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Eric C Wai/Primary Examiner, Art Unit 2195